DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a 371 of PCT/EP2017/050585 01/12/2017, which claims priority to 16290010.4 filed 01/13/2016. 
This application has published as US Pub 20190335752. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb 23, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan 20, 2021 was filed after the mailing date of the Final Office Action on Nov 23, 2020  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in a telephone interview with Sharla Flohr Jacqueline Defoe, Ph.D., Esq. on June 10, 2021.  Dr. Flohr authorized the amendment on Monday, June 14, 2021. The purpose of this amendment was to delete withdrawn claims 13-16, directed to non-elected Group II.
The application has been amended as follows: 

Please cancel claims 13-16.

Allowable Subject Matter
Claims 1-12 are allowable (elected with traverse, Group I and species of Sortin1 and Cauliflower mosaic virus). 
The elected species of compound of formula (I) of claim 1 as Sortin1 (identified in the specification as compound 1 in table 1), aka CAS Reg. No. 50387-98-7.1

    PNG
    media_image1.png
    432
    557
    media_image1.png
    Greyscale


Reasons for Allowance
Applicant’s arguments, see pages 6-14  filed Feb 23, 2021 with respect to the obviousness rejections of claims 1-12 over Zhang et al. " Concepts and Case Studies in Chemical Biology", 2014-08-13 Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, Germany, pages 285-294,
in view of Ahmad et al. (Food Research International 77 (2015) 221-235);
in further view of Ahmed et al. (Biomed Res Int. 2013; 2013: 367819) and 
Haas et al. (MOLECULAR PLANT PATHOLOGY (2002) 3(6), 419–429);
in further view of the English Translation of WO2015049351A1, have been fully considered and are persuasive.  
In summary, the Attorney argument that the context of Zhang teachings as a whole, “it is clear that the effect of Sortin1 on flavonoid accumulation in vacuoles is a 
The rejection of claims 1-12 has been withdrawn. 
                                                                                                                                                       	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        

/WILLIAM Y LEE/ Examiner, Art Unit 1629                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        1 Other Names: 
        3-Methyl 4-[5-(4-carboxyphenyl)-2-furanyl]-4,5-dihydro-2-methyl-5-oxo-1H-indeno[1,2-b]pyridine-3-carboxylate
        Sortin1